Citation Nr: 0518259	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  02-19 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a left leg disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1942 to May 1946 
and from September 1950 to January 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The veteran testified before the undersigned at a Travel 
Board hearing in February 2003.  A transcript of that hearing 
is associated with the claims folder.  

The case returns to the Board following a remand to the RO in 
February 2004.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks service connection for a left leg disorder.  
In a November 2001 statement, he indicated that he suffered 
injuries to his left side, including the left hip, knee, and 
ankle in service.  The Board's February 2004 remand included 
instructions to obtain the veteran's records from the VA 
Medical Center in East Orange, New Jersey, dated from January 
2002 to the present, and to secure VA orthopedic and 
peripheral vascular examinations to determine the nature and 
etiology of any disorder of the left leg present.  A remand 
by the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  Failure of the Board to insure 
compliance with remand instructions constitutes error and 
warrants the vacating of a subsequent Board decision. Id. 

In February 2004, the RO obtained the veteran's VA medical 
records.  However, review of those records discloses evidence 
of treatment only from May 2003.  Thus, there remains a gap 
in VA medical records from January 2002 to May 2003.  During 
the February 2003 Travel Board hearing, the veteran 
specifically alleged undergoing a VA evaluation in December 
2002.  Pursuant to Stegall, a remand is required to secure 
the missing VA medical records, or to obtain a statement 
indicating that such records do not exist. Id.  See also 
38 U.S.C.A. § 5103A(c)(2) (West 2002) (the duty to assist 
includes obtaining records of relevant VA medical treatment); 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  

In addition, review of the March 2004 VA peripheral vascular 
examination reveals that the examiner failed to answer the 
questions set forth in the Board's February 2004 remand 
concerning the nature and etiology of the veteran's vascular 
disorder.  In fact, the examiner did not address the disorder 
diagnosed by E. Megariotis, M.D., as post-traumatic left leg 
venous insufficiency.  Similarly, the March 2004 VA 
orthopedic examiner failed to address private medical 
evidence that diagnosed severe degenerative arthritis in the 
left ankle.  If an examination report does not contain 
sufficient detail, it must be returned as inadequate for 
rating purposes.  38 C.F.R. § 4.2.  The Board is prohibited 
from relying on its own unsubstantiated medical judgment in 
the resolution of claims.  See Crowe v. Brown, 7 Vet. 
App. 238 (1995); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
The Board finds that new examinations are in order to 
consider all relevant medical evidence and answer the Board's 
earlier questions concerning the etiology of the orthopedic 
and vascular disorders present.  Stegall, 11 Vet. App. at 
271. 

Finally, the Board notes that, following the VA examination, 
the veteran submitted a statement from Dr. Megariotis 
relating findings from a March 2004 evaluation.  The 
diagnoses were left hip osteoarthritis, left knee 
osteoarthritis, and post-traumatic venous insufficiency of 
the left leg.  As in the January 2003 statement, Dr. 
Megariotis related the diagnoses to the veteran's military 
injuries.  This evidence was not available to the VA 
examiners and was not considered by the RO when it 
readjudicated the veteran's claim.  This evidence must be 
addressed on remand.      
Accordingly, the case is REMANDED for the following action:

1.  The RO should secure the veteran's 
records from the VA Medical Center in 
East Orange, New Jersey, dated from 
January 2002 to May 2003, and from 
February 2004 to the present.  For either 
period of time, if no such records exist, 
a statement to that effect is required 
and must be associated with the claims 
folder. 

2.  The RO should also arrange for the 
veteran to be scheduled for the following 
examinations.  The claims folder must be 
made available to each examiner for 
review for the examination and the 
examination report must indicate whether 
such review was accomplished.  The RO 
should advise the veteran that failure to 
report for a scheduled VA examination 
without good cause may have adverse 
consequences for his claim. 

a.  An orthopedic examination to 
determine the nature and etiology of any 
left leg orthopedic disorder present, to 
include arthritis of the left hip, knee, 
and ankle.  Based on findings from the 
physical examination and review of the 
claims folder, the examiner is asked to 
provide a medical opinion responding to 
the following question: Is it at least as 
likely as not (1) that an orthopedic 
disorder of the veteran's left leg had 
its onset in service, or (2) that 
arthritis of the left hip, knee, or ankle 
was present within one year after the 
veteran's separation from service in 
1952, or (3) that any current left lower 
extremity orthopedic disorder is 
otherwise related to service?  The term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  In providing this opinion, the 
examiner should discuss statements from 
Dr. Megariotis dated in January 2003 and 
March 2004 and from Dr. Montgomery dated 
in March 2002.  If the examiner agrees or 
disagrees with any opinion of record, 
he/she should discuss the reasons.

b.  A peripheral vascular 
examination to determine the nature and 
etiology of any left leg vascular 
disorder present, to include post-
traumatic venous insufficiency of the 
left leg.  Based on findings from the 
physical examination and review of the 
claims folder, the examiner is asked to 
provide a medical opinion responding to 
the following question: Is it at least as 
likely as not (1) that a peripheral 
vascular disorder of the veteran's left 
leg had its onset in service, or (2) that 
peripheral arteriosclerosis of the left 
lower extremity was present within one 
year after the veteran's separation from 
service in 1952, or (3) that any current 
left lower extremity peripheral vascular 
disorder is otherwise related to service?  
The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  In providing this opinion, the 
examiner should discuss statements from 
Dr. Megariotis dated in January 2003 and 
March 2004.  If the examiner agrees or 
disagrees with any opinion of record, 
he/she should discuss the reasons.

3.  After ensuring that the above 
development has been properly completed, 
the RO should then readjudicate the issue 
on appeal, considering all evidence 
secured since the May 2004 statement of 
the case, as well as the March 2004 
statement from Dr. Megariotis.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


